Citation Nr: 0122894	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  00-00 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a back injury (claimed as lumbar and cervical 
spine disorders).


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
November 1983.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied the veteran's application 
to reopen claims of entitlement to service connection for 
residuals of a back injury (claimed as lumbar and cervical 
spine disorders), as well as adjustment disorder to include 
depression and anxiety.  The veteran filed a timely notice of 
disagreement, and was issued a statement of the case with 
respect to both claims in October 1999.

In November 1999, the veteran submitted a VA Form 9, Appeal 
to the Board, wherein she expressed a desire to appeal the 
decision with respect to her cervical and lumbar spine injury 
claim only.  Consequently, the veteran's application to 
reopen a claim of service connection for adjustment disorder 
to include depression and anxiety will not be addressed in 
this decision.  See Rowell v. Principi, 4 Vet. App. 9 (1993); 
Roy v. Brown, 5 Vet. App. 554 (1993).

The veteran failed to report for her scheduled August 2001 
hearing before a Member of the Board at the local VARO.

The veteran has represented herself throughout this appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim on appeal has been obtained by the agency of 
original jurisdiction.

2.  The Waco, Texas VARO denied entitlement to service 
connection for residuals of a back injury in a May 1984 
rating decision.  The veteran filed a timely notice of 
disagreement, and was issued a statement of the case in July 
1984.  She failed to file a timely substantive appeal, and 
the decision became final.

3.  The veteran filed an application to reopen on March 23, 
1999.

4.  Probative evidence has been submitted since the May 1984 
RO decision as there is now medical evidence of current back 
disorder within the meaning of applicable VA regulations.


CONCLUSIONS OF LAW

1.  The May 1984 rating decision, which denied entitlement to 
service connection for residuals of a back injury is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).

2.  Medical evidence submitted since the May 1984 RO decision 
denying service connection for residuals of a back injury is 
new and material, and the claim is reopened.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As alluded to above, the Waco, Texas VARO denied entitlement 
to service connection for residuals of a back injury in a May 
1984 rating decision.  The veteran filed a timely notice of 
disagreement, and was issued a statement of the case in July 
1984.  She failed to file a timely substantive appeal, and 
the decision became final.

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) - The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter the CAVC or Court) has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

After a contemporaneous review of the record, the Board finds 
that the appellant has submitted new and material evidence 
such as to reopen her claim of entitlement to service 
connection for residuals of a back injury (claimed as lumbar 
and cervical spine disorders).  Although the veteran was seen 
on several occasions with complaints of pain during service, 
the 1984 rating board noted that all examinations, including 
x-rays and CT scan, were negative for any abnormality.  
Therefore, it was found that the evidence of record did not 
show a current back disability.  In conjunction with her 
present application for reopen, however, the veteran 
submitted a copy of a November 1994 medical statement from a 
staff physician in the Orthopedic Service at William Beaumont 
Army Medical reflecting findings of mild lateral recess 
stenosis of the lumbar spine.  The physician felt that an on-
the-job injury sustained by the veteran in May 1994 probably 
exacerbated the condition.  The Board finds that these 
findings are "new" since they were not available for review 
in 1984, and are "material" since it relates directly to a 
basis for the previous denial, i.e. a showing of current back 
pathology.  Therefore, as the Board finds the medical 
evidence added to the record is "new and material" to the 
appellant's claim, it is reopened.  See 38 C.F.R. § 3.156 
(2000).

While the appellant's claim was pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement that the appellant submit a well-grounded 
claim in order to trigger VA's duty to assist.  Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5107 
(West Supp. 2001).  Regulatory changes have also been made in 
light of VCAA with respect to all claims for VA benefits, to 
include revision of the definition of and duty to assist 
requirements pertaining to new and material evidence claims.  
See Duty to Assist Regulations for VA, 66 Fed. Reg. 45620-
45632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.326).

The VCAA and Duty to Assist Regulations for VA (except those 
pertaining to new and material evidence claims) are 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The regulatory 
changes pertaining to new and material evidence claims are 
only applicable to claims filed on or after the effective 
date of the regulatory change, August 29, 2001.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2001).  Duty to Assist 
Regulations for VA, 66 Fed. Reg. at 45629 (Aug. 29, 2001).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that the new law and regulatory changes do 
not preclude the Board from adjudicating the veteran's claim, 
because the recent regulatory changes with respect to new and 
material evidence are not for application since the veteran 
filed her claim prior to August 29, 2001.  Additionally, the 
Board is taking action favorable to the veteran by reopening 
the claim.  Reopening the claim, prior to referring the claim 
to the RO for consideration of the merits under the new law 
and regulatory provisions, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

The claim of entitlement to service connection for residuals 
of a back injury (claimed as lumbar and cervical spine 
disorders) is reopened; to this extent, the appeal is 
granted.



REMAND

The revised statutory and regulatory duty to assist requires 
VA to make all reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  This assistance specifically includes 
obtaining all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The VCAA also requires VA to satisfy several notice 
requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).  

Based on these changes and review of the record, it is the 
opinion of the Board that additional development needs to be 
accomplished before the appellant's claim can be considered 
further.

Here, the Board observes that the veteran has never been 
afforded VA examination with respect to the most probable 
etiology of her lateral recess stenosis of the lumbar spine.

The Court has held that the "fulfillment of the statutory 
duty to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman 
v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

On the basis of the current record, the Board has identified 
certain duties to notify and to assist that must be rendered 
to comply with the VCAA.  This development does not take the 
place of the RO's responsibility for also ensuring compliance 
with the VCAA.  Accordingly, the case is REMANDED for the 
following: 

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for claimed back disorder, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source she identifies.  Copies of the 
medical records from all sources she 
identifies should then be requested.  
Efforts to obtain these records should 
also be documented and any evidence 
received in response to this request 
should be associated with the claims 
folder.  

2.  The RO should then schedule the 
veteran for a VA orthopedic examination 
in order to determine the most probable 
etiology of any current spinal 
disability.  Therefore, it is important 
that the physician be provided with the 
claims folder and a copy of this Remand 
for review in conjunction the 
examination.  X-rays, laboratory tests, 
and/or other diagnostic studies should be 
performed as deemed appropriate by the 
physician, and the veteran's pertinent 
complaints, the clinical findings 
obtained during the examination, and the 
pertinent diagnoses should be recorded.  
The orthopedic examiner must then 
correlate his or her findings and 
indicate whether it is more likely, less 
likely or as likely as not that any 
present lumbar or cervical spine disorder 
is related to service either by way of 
incurrence or aggravation.  A discussion 
of the salient facts and the medical 
principles involved will be of 
considerable assistance to the Board.  
The examination report should then be 
associated with the claims folder.

3.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 and Duty to Assist 
Regulations for VA, 66 Fed. Reg. 45620-
45632 (Aug. 29, 2001) is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107), as well as the recent 
regulatory changes made in light of the 
VCAA (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326), are fully 
complied with and satisfied.

4.  Thereafter, the RO should 
readjudicate the veteran's service 
connection claim.  If the benefit sought 
on appeal remains denied, the appellant 
and the appellant's accredited 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until she is notified by 
the RO; however, the veteran is advised that failure to 
cooperate by not reporting for any scheduled examination may 
result in the denial of the claim on appeal.  38 C.F.R. 
§ 3.655 (2000).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

